Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

    Civil Action No. _______________


    MARK GROESCHEL,

                 Plaintiff,

                              v.


    ARRAY BIOPHARMA INC., CARRIE S.
    COX,    CHARLES    M.     BAUM,
    GWENDOLYN A. FYFE, KYLE A.
    LEFKOFF, JOHN A. ORWIN, SHALINI
    SHARP, RON R. SQUARER, and GIL J.
    VAN LUNSEN,

                 Defendants.



       COMPLAINT FOR VIOLATION OF SECTIONS 14(d)(4), 14(e) AND 20(a) OF
                  THE SECURITIES EXCHANGE ACT OF 1934



        Plaintiff Mark Groeschel (“Plaintiff”), by and through his attorneys, alleges upon personal

  knowledge with respect to himself, and upon information and belief based upon, inter alia, the

  investigation of counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

         1.      This is an action brought by Plaintiff against Array Biopharma, Inc. (“Array” or

  the “Company”) and the members of the Company’s board of directors (collectively referred to

  as the “Board” or the “Individual Defendants” and, together with Array, the “Defendants”) for

  their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange Act of 1934



                                                   1
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 2 of 17




  (“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States

  Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-

  9”).   Plaintiff’s claims arise in connection with the proposed tender offer by Arlington

  Acquisition Sub Inc. ("Purchaser"), a direct subsidiary of Pfizer, Inc. ("Parent") and an indirect

  wholly owned subsidiary of Pfizer, to acquire all of the issued and outstanding shares of Array

  (the “Tender Offer”).

          2.      On June 14, 2019, Array entered into an Agreement and Plan of Merger (the

  “Merger Agreement”) by and among the Company, Parent, Purchaser and, solely for the

  purposes of Section 7.02 and Article XI thereto, Pfizer, pursuant to which Purchaser will merge

  with and into the Company, with the Company continuing as the surviving corporation and a

  wholly owned subsidiary of Parent (the “Proposed Transaction”).

          3.      Under the terms of the Merger Agreement, each stockholder of Array common

  stock will be entitled to receive $48.00 in cash (the “Offer Price”).

          4.      On June 28, 2019, in order to convince Array’ public common stockholders to

  tender their shares, the Board authorized the filing of a materially incomplete and misleading

  Schedule 14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”)

  with the SEC.

          5.      In particular, the Recommendation Statement contains materially incomplete and

  misleading information concerning: (i) financial projections for Array; and (ii) the valuation

  analyses performed by Array’ financial advisor, Centerview Partners ("Centerview"), in support

  of its fairness opinion.

          6.      The Tender Offer is scheduled to expire at 12:00 a.m. Eastern Time, on July 27,

  2019 (the “Expiration Time”). It is imperative that the material information that has been omitted




                                                   2
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 3 of 17




  from the Recommendation Statement is disclosed to the Company’s stockholders prior to the

  Expiration Time so they can properly determine whether to tender their shares.

          7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

  Defendants for violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and Rule

  14d-9. Plaintiff seeks to enjoin Defendants from closing the Tender Offer or taking any steps to

  consummate the Proposed Transaction unless and until the material information discussed below

  is disclosed to Array’ public common stockholders sufficiently in advance of the Expiration

  Time or, in the event the Proposed Transaction is consummated, to recover damages resulting

  from the Defendants’ violations of the Exchange Act.

                                   JURISDICTION AND VENUE

           8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27

  of the 1934 Act because the claims asserted herein arise under Sections 14(d)(4), 14(e), and 20(a)

  of the Exchange Act and Rule 14d-9.

           9.     Personal jurisdiction exists over each Defendant either because the Defendant

  conducts business in or maintains operations in this District, or is an individual who is either

  present in this District for jurisdictional purposes or has sufficient minimum contacts with

  Colorado as to render the exercise of jurisdiction over each Defendant by this Court permissible

  under the traditional notions of fair play and substantial justice.

           10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

  § 78aa, as well as 28 U.S.C. § 1391, because (i)Defendants are found or are inhabitants or

  transact business in this District; (ii) the conduct at issue had an effect in this District; and (iii)

  Defendants have received substantial compensation via Array by doing business through, with

  and for Array, which is headquartered in this District.




                                                     3
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 4 of 17




                                             PARTIES

         11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

  owner of Array common stock.

         12.     Defendant Array Biopharma Inc. (“Array”) is a Delaware corporation with its

  principal place of business located at 3200 Walnut Street, Boulder, Colorado 80301. The

  Company researches, develops, and commercializes small molecule drugs intended to improve

  the health and lives of patients and lower overall healthcare costs. Array’s common stock trades

  on the Nasdaq under the ticker symbol “ARRY”

         13.     Defendant Carrie S. Cox is, and has been at all relevant times, a director of the

  Company. Defendant Cox also currently serves as Chairman of the Board.

         14.     Defendant Charles M. Baum is, and has been at all relevant times, a director of

  the Company. Defendant Baum also currently serves as President of the Company.

         15.     Defendant Gwendolyn A. Fyfe is, and has been at all relevant times, a director of

  the Company.

         16.     Defendant Kyle A. Lefkoff is, and has been at all relevant times, a director of the

  Company.

         17.     Defendant John A. Orwin is, and has been at all relevant times, a director of the

  Company.

         18.     Defendant Shalini Sharp is, and has been at all relevant times, a director of the

  Company.

         19.     Defendant Ron R. Squarer is, and has been at all relevant times, a director of the

  Company. Defendant Squarer also currently serves as the Chief Executive Officer of the

  Company.




                                                  4
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 5 of 17




          20.      Defendant Gil J. Van Lunsen is, and has been at all relevant times, a director of

  the Company.

          21.      The defendants identified in paragraphs 13 through 20 are collectively referred to

  herein as the “Board” or the “Individual Defendants,” and together with Array, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

     I.         Background of the Company and the Proposed Transaction

          22.      Array researches, develops, manufactures, and commercializes regenerative

  medicine products intended to improve the health and lives of patients and lower overall

  healthcare costs. The Company has achieved commercial success with Braftovi and Mektovi,

  drugs designed to treat melanoma. Array continues to advance its research and development

  (“R&D”) by focusing on the discovery of new cancer treatments. It currently has several drugs

  in its R&D pipe-line.

          23.      Pfizer is a American multinational medical equipment manufacturing company

  headquartered in New York, New York. Pfizer is an international producer of drugs and vaccines.

          24.      On June 14, 2019, the Board caused the Company to enter into the Merger

  Agreement.

          25.      Pursuant to the terms of the Merger Agreement, the Company’s current

  stockholders only expect to receive $48.00 in cash for each share of Array common stock they

  own.

          26.      On June 17, 2019, the Company issued a press release announcing the Proposed

  Transaction, which stated in relevant part:

                       NEW YORK & BOULDER, Colo.--(BUSINESS WIRE)--Jun.
                  17, 2019-- Pfizer Inc. (NYSE: PFE) and Array BioPharma Inc.
                  (NASDAQ: ARRY) today announced that they have entered into a
                  definitive merger agreement under which Pfizer will acquire Array,



                                                    5
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 6 of 17




             a commercial stage biopharmaceutical company focused on the
             discovery, development and commercialization of targeted small
             molecule medicines to treat cancer and other diseases of high unmet
             need. Pfizer has agreed to acquire Array for $48 per share in cash, for
             a total enterprise value of approximately $11.4 billion. The Boards
             of Directors of both companies have approved the merger.

             This press release features multimedia. View the full release here:
             https://www.businesswire.com/news/home/20190617005373/en/

             Array’s portfolio includes the approved combined use of
             BRAFTOVI® (encorafenib) and MEKTOVI® (binimetinib) for the
             treatment of BRAFV600E or BRAFV600K mutant unresectable or
             metastatic melanoma. The combination therapy has significant
             potential for long-term growth via expansion into additional areas of
             unmet need and is currently being investigated in over 30 clinical
             trials across several solid tumor indications, including the Phase 3
             BEACON trial in BRAF-mutant metastatic colorectal cancer
             (mCRC).

             In the U.S., colorectal cancer is the third most common type of cancer
             in men and women. An estimated 140,250 patients were diagnosed
             with cancer of the colon or rectum in 2018, and approximately 50,000
             are estimated to die of their disease each year.1BRAF mutations are
             estimated to occur in up to 15% of colorectal cancer cases and
             represent a poor prognosis for these patients.

            “Today’s announcement reinforces our commitment to deploy our
             capital to bring breakthroughs that change patients’ lives while
             creating shareholder value,” said Albert Bourla, chief executive
             officer of Pfizer. “The proposed acquisition of Array strengthens our
             innovative biopharmaceutical business, is expected to enhance its
             long-term growth trajectory, and sets the stage to create a potentially
             industry-leading franchise for colorectal cancer alongside Pfizer’s
             existing expertise in breast and prostate cancers.”

             In addition to the combination therapy for BRAF-mutant metastatic
             melanoma, Array brings a broad pipeline of targeted cancer
             medicines in development, as well as a portfolio of out-licensed
             potentially best-in-class and/or first-in-class medicines, which are
             expected to generate significant royalties over time.

             “We are incredibly proud that Pfizer has recognized the value Array
             has brought to patients and our remarkable legacy discovering and
             advancing molecules with great potential to impact and extend the
             lives of patients in critical need,” said Ron Squarer, Array chief



                                               6
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 7 of 17




             executive officer. “Pfizer shares our commitment to patients and a
             passion for advancing science to develop even more options for
             individuals with unmet needs. We’re excited our team will have
             access to world-class resources and a broader research platform to
             continue this critical work.”

             In May 2019, Array announced results from the interim analysis of
             the Phase 3 BEACON mCRC trial: The second-or-third-line
             treatment with the BRAFTOVI triplet combination (BRAFTOVI +
             MEKTOVI + cetuximab) showed statistically significant
             improvement in overall response rate and overall survival
             compared to the control group, reducing the risk of death by 48%.
             The triplet combination could be the first chemotherapy-free,
             targeted regimen for patients with BRAF-mutant mCRC. Array
             intends to submit these data for regulatory review in the United
             States in the second half of 2019.

            “We are very excited by Array’s impressive track record of
             successfully discovering and developing innovative small-
             molecules and targeted cancer therapies,” said Mikael Dolsten,
             Pfizer chief scientific officer and president, Worldwide Research,
             Development and Medical. “With Array’s exceptional scientific
             talent and innovative pipeline, combined with Pfizer’s leading
             research and development capabilities, we reinforce our
             commitment to advancing the most promising science, regardless
             of whether it is found inside or outside of our labs.”

             Upon the close of the transaction, Array’s employees will join
             Pfizer and continue to be located in Cambridge, Massachusetts and
             Morrisville, North Carolina, as well as Boulder, Colorado, which
             becomes part of Pfizer’s Oncology Research & Development
             network in addition to La Jolla, California and Pearl River, New
             York.

             Pfizer expects to finance the majority of the transaction with debt
             and the balance with existing cash. The transaction is expected to
             be dilutive to Pfizer’s Adjusted Diluted EPS by $0.04 -$0.05 in
             2019, $0.04 -$0.05 in 2020, neutral in 2021, and accretive
             beginning in 2022, with additional accretion and growth
             anticipated thereafter. Pfizer will provide any appropriate updates
             to its current 2019 guidance in conjunction with its third quarter
             2019 earnings release.

             Under the terms of the merger agreement, a subsidiary of Pfizer
             will commence a cash tender offer to purchase all outstanding
             shares of Array common stock for $48 per share in cash for a total



                                              7
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 8 of 17




                   enterprise value of approximately $11.4 billion. The closing of the
                   tender offer is subject to customary closing conditions, including
                   regulatory approvals and the tender of a majority of the outstanding
                   shares of Array common stock (on a fully-diluted basis). The
                   merger agreement contemplates that Pfizer will acquire any shares
                   of Array that are not tendered into the offer through a second-step
                   merger, which will be completed promptly following the closing of
                   the tender offer. Pfizer expects to complete the acquisition in the
                   second half of 2019.


     II.         The Recommendation Statement Omits Material Information

           27.      On June 28, 2019, Defendants filed a materially incomplete and misleading

  Recommendation Statement with the SEC. The Individual Defendants were obligated to

  carefully review the Recommendation Statement before it was filed with the SEC and

  disseminated to the Company’s stockholders to ensure that it did not contain any material

  misrepresentations or omissions. However, the Recommendation Statement misrepresents or

  omits material information that is necessary for Array’ public common stockholders to make an

  informed decision concerning whether to tender their shares, in violation of Sections 14(d)(4),

  14(e), and 20(a) of the Exchange Act and Rule 14d-9.

           28.      First, the Recommendation Statement fails to fully disclose Array’s financial

  projections.

           29.      Specifically, the Recommendation Statement does not disclose (i) all line-items

  used to calculate Unlevered Free Cash Flow or (“UFCF”); (ii) all line-items used to calculate

  EBIT and (iii) a reconciliation of non-GAAP with GAAP metrics.

           30.      Contrary to GAAP metrics, non-GAAP figures are not standardized and,

  consequently, can be manipulated and easily taken out of context. The lack of GAAP

  reconciliation combined with the lack of line-items used to calculated EBIT and UFCF renders

  the projections incomplete and inaccurate.



                                                     8
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 9 of 17




         31.     Second, the Recommendation Statement describes Centerview’s fairness opinion

  and the various valuation analyses performed in support of its opinion omits important

  information. This omitted information, if disclosed, would significantly alter the total mix of

  information available to Array’s common stockholders.

         32.     With respect to Centerview’s Discounted Cash Flow Analysis, the

  Recommendation Statement fails to disclose the following key components used in the analysis:

  (i) the implied terminal value of the Company; (ii) the inputs and assumptions underlying the

  perpetuity growth rate of 0% and (iii) the inputs and assumptions underlying the discount rate

  range of 9.5% to 11.5%. See Recommendation Statement at 33.

         33.     These key inputs are material to Array’s stockholders, and their omission renders

  the summary of Centerview’s Discounted Cash Flow Analysis incomplete and misleading. As a

  highly-respected professor explained in one of the most thorough law review articles regarding

  the fundamental flaws with the valuation analyses bankers perform in support of fairness

  opinions, in a discounted cash flow (“DCF”) analysis a banker takes management’s forecasts,

  and then makes several key choices “each of which can significantly affect the final valuation.”

  Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

  include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

  explains:

                 There is substantial leeway to determine each of these, and any
                 change can markedly affect the discounted cash flow value. For
                 example, a change in the discount rate by one percent on a stream
                 of cash flows in the billions of dollars can change the discounted
                 cash flow value by tens if not hundreds of millions of dollars…
                 This issue arises not only with a discounted cash flow analysis, but
                 with each of the other valuation techniques. This dazzling
                 variability makes it difficult to rely, compare, or analyze the
                 valuations underlying a fairness opinion unless full disclosure is
                 made of the various inputs in the valuation process, the weight



                                                  9
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 10 of 17




                  assigned for each, and the rationale underlying these choices.
                  The substantial discretion and lack of guidelines and standards
                  also makes the process vulnerable to manipulation to arrive at the
                  “right” answer for fairness. This raises a further dilemma in light
                  of the conflicted nature of the investment banks who often provide
                  these opinions.

   Id. at 1577-78 (emphasis added). Without the above-mentioned information, Array stockholders

   cannot evaluate for themselves the reliability of Centerview’s Discounted Cash Flow Analysis.

          34.     With respect to Centerview’s Selected Public Company Analysis, the

   Recommendation Statement fails to disclose the individual valuation multiples Cantor Fitzgerald

   calculated for each of the companies considered in the analysis. See Recommendation Statement

   at 30-31. A fair summary of the Selected Public Companies Analysis requires the disclosure of

   the individual valuation multiples for each company utilized. In addition, the analysis fails to

   provide low, high, mean, and median equity values. Additionally, the analysis states the

   following: “because, none of the selected companies is exactly the same as Array, Centerview

   believed it was inappropriate to, and therefore did not, rely soley on the quantitative results of

   the selected public company analysis. Accordingly Centerview also made qualitative

   judgements, based on its experience and professional judgement, concerning differences

   between the operational, business, and/or financial characteristics of Array.” See

   Recommendation Statement at 30-31 Nowhere in the Recommendation Statement does

   Centerview disclose what factors were used in making this “qualitative” assessment.

   Shareholders therefore cannot determine if the companies selected for this analysis can actually

   be considered ‘peers’ of Array.

          35.     Similarly, with respect to Centerview’s Selected Transactions Analysis, the

   Recommendation Statement fails to disclose the individual valuation multiples Centeview

   calculated for each of the companies considered in the analysis. See Recommendation Statement



                                                   10
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 11 of 17




   at 32. Likewise, the analysis states that Centerview used qualitive factors while selecting the

   transactions used in this analysis. The only elaboration about these qualitative was that “size and

   other factors” were considered. Shareholders therefore cannot determine if the transactions

   selected of this analysis are actually comparable to the transaction at issue.

             36.   Third, the Recommendation Statement does not disclose whether the Company

   entered into any confidentiality agreements containing Standstill and/or “Don’t Ask, Don’t

   Waive” or “DADW” provisions. Shareholders must be made aware of whether counterparties

   were prevented from making a superior offer in order to make an informed vote.

             37.   Defendants’ failure to provide the foregoing material information renders the

   statements in the Recommendation Statement false and/or materially misleading.

             38.   In sum, the omission of the above-referenced information renders the

   Recommendation Statement materially incomplete and misleading, in contravention of the

   Exchange Act. Absent disclosure of the foregoing material information prior to the Expiration

   Time, Plaintiff will be unable to make an informed decision concerning whether to tender his

   shares, and he is thus threatened with irreparable harm, warranting the injunctive relief sought

   herein.

                                                COUNT I

             (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

             39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

   herein.

             40.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

   make any untrue statement of a material fact or omit to state any material fact necessary in order

   to make the statements made, in the light of the circumstances under which they are made, not




                                                     11
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 12 of 17




   misleading…” 15 U.S.C. §78n(e).

          41.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

   Statement in which they made untrue statements of material facts or failed to state all material

   facts necessary in order to make the statements made, in the light of the circumstances under

   which they are made, not misleading, in connection with the Tender Offer. Defendants knew or

   recklessly disregarded that the Recommendation Statement failed to disclose material facts

   necessary in order to make the statements made, in light of the circumstances under which they

   were made, not misleading.

          42.     The Recommendation Statement was prepared, reviewed, and/or disseminated by

   Defendants. It misrepresented and/or omitted material facts, including material information

   about the consideration offered to stockholders via the Tender Offer and the intrinsic value of

   the Company.

          43.     In so doing, Defendants made untrue statements of fact and/or omitted material

   facts necessary to make the statements made not misleading. Each of the Individual Defendants,

   by virtue of their roles as officers and/or directors, were aware of the omitted information but

   failed to disclose such information, in violation of Section 14(e). The Individual Defendants

   were therefore reckless, as they had reasonable grounds to believe material facts existed that

   were misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain

   and disclose such information to stockholders although they could have done so without

   extraordinary effort.

          44.     The omissions and incomplete and misleading statements in the Recommendation

   Statement are material in that a reasonable stockholder would consider them important in

   deciding whether to tender their shares. In addition, a reasonable investor would view the




                                                  12
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 13 of 17




   information identified above which has been omitted from the Recommendation Statement as

   altering the “total mix” of information made available to stockholders.

             45.   Defendants knowingly or with deliberate recklessness omitted the material

   information identified above from the Recommendation Statement, causing certain statements

   therein to be materially incomplete and therefore misleading.            Indeed, while Defendants

   undoubtedly had access to and/or reviewed the omitted material information in connection with

   approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

   Statement, rendering certain portions of the Recommendation Statement materially incomplete

   and therefore misleading.

             46.   The misrepresentations and omissions in the Recommendation Statement are

   material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

   decision if such misrepresentations and omissions are not corrected prior to the Expiration Time.

                                               COUNT II

         (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act

                             and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9)

             47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

   herein.

             48.   Defendants have caused the Recommendation Statement to be issued with the

   intention of soliciting stockholder support of the Proposed Transaction.

             49.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

   thereunder require full and complete disclosure in connection with tender offers. Specifically,

   Section 14(d)(4) provides that:

                   Any solicitation or recommendation to the holders of such a
                   security to accept or reject a tender offer or request or invitation



                                                     13
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 14 of 17




                   for tenders shall be made in accordance with such rules and
                   regulations as the Commission may prescribe as necessary or
                   appropriate in the public interest or for the protection of investors.

           50.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

   Exchange Act, provides that:

                   Information required in solicitation or recommendation. Any
                   solicitation or recommendation to holders of a class of securities
                   referred to in section 14(d)(1) of the Act with respect to a tender
                   offer for such securities shall include the name of the person
                   making such solicitation or recommendation and the information
                   required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
                   or a fair and adequate summary thereof.

           51.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

   directors to:

                   Furnish such additional information, if any, as may be necessary
                   to make the required statements, in light of the circumstances
                   under which they are made, not materially misleading.

           52.     The omission of information from a recommendation statement will violate

   Section 14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of

   the omitted information.

           53.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

   because it omits material facts, including those set forth above, which omissions render the

   Recommendation Statement false and/or misleading. Defendants knowingly or with deliberate

   recklessness omitted the material information identified above from the Recommendation

   Statement, causing certain statements therein to be materially incomplete and therefore

   misleading. Indeed, while Defendants undoubtedly had access to and/or reviewed the omitted

   material information in connection with approving the Proposed Transaction, they allowed it to

   be omitted from the Recommendation Statement, rendering certain portions of the




                                                     14
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 15 of 17




   Recommendation Statement materially incomplete and therefore misleading.

             54.   The misrepresentations and omissions in the Recommendation Statement are

   material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

   decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                               COUNT III

             (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

             55.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

   herein.

             56.   The Individual Defendants acted as controlling persons of Osiris within the

   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

   officers and/or directors of Array, and participation in and/or awareness of the Company’s

   operations and/or intimate knowledge of the incomplete and misleading statements contained in

   the Recommendation Statement filed with the SEC, they had the power to influence and control

   and did influence and control, directly or indirectly, the decision making of the Company,

   including the content and dissemination of the various statements that Plaintiff contends are

   materially incomplete and misleading.

             57.   Each of the Individual Defendants was provided with or had unlimited access to

   copies of the Recommendation Statement and other statements alleged by Plaintiff to be

   misleading prior to and/or shortly after these statements were issued and had the ability to prevent

   the issuance of the statements or cause the statements to be corrected.

             58.   In particular, each of the Individual Defendants had direct and supervisory

   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

   had the power to control or influence the particular transactions giving rise to the Exchange Act




                                                     15
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 16 of 17




   violations alleged herein, and exercised the same. The Recommendation Statement contains the

   unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

   They were thus directly involved in preparing the Recommendation Statement.

          59.      In addition, as the Recommendation Statement sets forth at length, and as

   described herein, the Individual Defendants were involved in negotiating, reviewing, and

   approving the Merger Agreement. The Recommendation Statement purports to describe the

   various issues and information that the Individual Defendants reviewed and considered. The

   Individual Defendants participated in drafting and/or gave their input on the content of those

   descriptions.

          60.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

   of the Exchange Act.

          61.      As set forth above, the Individual Defendants had the ability to exercise control

   over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

   Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

   controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.

   As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably

   harmed.

          62.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

   Defendants’ actions threaten to inflict.




                                                    16
Case 1:19-cv-01960-CMA-KLM Document 1 Filed 07/08/19 USDC Colorado Page 17 of 17




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.      Preliminarily enjoining Defendants and all persons acting in concert with them

   from proceeding with the Tender Offer or taking any steps to consummate the Proposed

   Transaction, unless and until the Company discloses the material information discussed above

   which has been omitted from the Recommendation Statement;

          B.      Directing the Defendants to account to Plaintiff for all damages sustained as a

   result of their wrongdoing;

          C.      Awarding Plaintiff the costs and disbursements of this action, including

   reasonable attorneys’ and expert fees and expenses; and

          D.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

          Plaintiff demands a trial by jury.



    Dated: July 8, 2019                                MONTEVERDE & ASSOCIATES PC
                                                  By: /s/ Juan E. Monteverde
                                                      Juan E. Monteverde
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                       Attorneys for Plaintiff




                                                  17
